Per Curiam.
Our examination of the case results in the conclusion that the rule should be granted.
Among other points made are these:
(1) That the court erred in submitting to the jury the question whether the relationship of master and servant, of principal and agent, or mutual responsibility in a common enterprise, existed between the driver (of defendant’s truck) and Benjamin Wolek (the plaintiff).
(2) That the court erred in charging the jury as to what constitutes a common enterprise.
Since this is a mere application for a rule to show cause it is sufficient now to say that we are clearly of the opinion that these questions should be passed upon by the Supreme Court, and to that end the application for the rule to show cause should be granted. It is granted accordingly.